Citation Nr: 0736419	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-16 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for intervertebral disc syndrome (IVDS) of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active service from April 1981 until retiring 
in October 2001. 

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
- which granted service connection for IVDS of the lumbar 
spine with pain in the left leg and hip and assigned an 
initial disability rating of 10 percent, retroactively 
effective from November 1, 2001 (the day after the veteran's 
discharge from active service).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect prior to September 23, 2002).  
He wants a higher initial rating for this disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran also appealed other claims for service connection 
for residuals of a left ankle sprain and for arthritis of the 
left foot, but in September 2003 he withdrew those claims.  
38 C.F.R. § 20.204 (2007).

A more recent May 2004 RO decision since has granted a 
separate 10 percent rating for radiculopathy of the left 
lower extremity, under 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  The separate initial 10 percent rating for the IVDS of 
the lumbar spine remained in effect (but under the revised 
Diagnostic Code 5243).  Here, the Board will consider the 
veteran's separate evaluations for his chronic orthopedic and 
neurologic manifestations of his lumbar spine disability.  

The Board remanded this case in February 2005.  



FINDINGS OF FACT

1.  The veteran's consistent reporting of "flare-ups" of 
his IVDS demonstrates moderate, recurrent attacks of IVDS.  
However, even with consideration of functional loss, his IVDS 
disability does not cause muscle spasm, diminished reflexes, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine, 
or incapacitating episodes having a total duration of at 
least 4 weeks during the past 12 months. 

2.  The associated radiculopathy in the veteran's left lower 
extremity is not moderate, moderately severe, or severe in 
degree as the objective evidence of record does not show 
weakness, loss of strength, loss of reflexes, bowel or 
bladder impairment, a positive straight leg raise, muscle 
atrophy, or foot drop.   


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 20 percent initial 
rating, but no greater, for the service-connected IVDS.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (in effect prior to September 23, 2002; 4.71a, 
Diagnostic Code 5243 (in effect as of September 26, 2003). 

2.  The criteria are not met for an initial disability rating 
higher than 10 percent for the associated radiculopathy in 
the left lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code 
8520 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by way of VCAA letters dated in March 2002 and June 2003, the 
RO advised the veteran of the evidence needed to substantiate 
his original service connection claim and also his downstream 
increased rating claim.  These letters also explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that the RO has 
provided all notice required initially by the VCAA for the 
first three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.

The Board acknowledges, however, the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

Furthermore, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Concerning this, the RO did not provide fully adequate VCAA 
notice prior to the initial May 2002 adverse determination on 
appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004).  Further, neither VCAA letter met the 4th element of 
VCAA notice by asking the veteran to provide any evidence in 
his possession that pertains to the claim. Id at 120-21. 

The claim at issue also stems from an initial rating 
assignment.  In this regard, the Court has held that an 
appellant's filing of a NOD regarding an initial disability 
rating and effective date, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

As to the above errors in notice, most recently, in Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial.  In other words, any error in the 
timing of VCAA notice or the content of the four elements of 
VCAA notice is presumed prejudicial, and the VA has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  To do 
this, the VA must demonstrate: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  
 
Thus, in this case, there is a presumption of prejudice due 
to timing and content errors in VCAA notice.  Here, the Board 
finds that the presumption of prejudice due to the timing 
error by not providing adequate VCAA notice before the 
initial May 2002 decision at issue and due to the content 
error by not providing 4th element or Dingess notice has been 
rebutted:  (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, 
he reasonably understands from the notices provided what was 
needed. 

Specifically, the veteran submitted personal statements and 
attended an informal hearing conference.  He never indicated 
that any additional private or VA medical evidence remains 
outstanding.  In addition, both VCAA notices provided by the 
VA are clear and pertinent to the veteran's contentions, such 
that a reasonable person could understand what was required 
to prove the initial service connection and subsequent 
downstream increased initial rating claims.  Further, with 
regard to the fourth element of VCAA notice, both VCAA 
letters advised the veteran that the VA required "additional 
information and/or evidence."  Thus, he was aware that 
additional evidence was required to substantiate his claim.  
So, again, all things considered, he was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

As for the duty to assist, the RO has secured the veteran's 
service medical records and afforded him three VA medical 
examinations for his IVDS disability.  Again, he has not 
identified any other VA or private medical records relevant 
to the claim on appeal.  The Board is also satisfied as to 
compliance with its February 2005  remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for his lumbar spine IVDS, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection (November 1, 2001) until the 
present.  This could result in "staged ratings" based upon 
the facts found during the period in question.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  That is to say, the 
Board must consider whether there have been times since the 
effective date of his award when his disabilities have been 
more severe than at others. Id at 126.    

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Analysis - Higher Rating for IVDS

Historically, during service, the veteran underwent low back 
surgery in 1995, and again underwent a diskectomy in 2001.  
After service, the veteran was service-connected for 
degenerative disc disease (IVDS) directly related to his in-
service surgeries.  During the course of the appeal, VA has 
evaluated the veteran's lumbar back disorder under multiple 
diagnostic codes.  His IVDS of the lumbar spine was 
originally evaluated as 10-percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (in effect prior to September 
23, 2002).  Subsequently, after the September 2002 and 2003 
amendments, the 10-percent rating for IVDS remained in effect 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect 
after September 26, 2003).  In any event, the veteran seeks a 
disability rating beyond 10 percent throughout the entire 
appeal period.      

The veteran's original claim for service connection for his 
lumbar spine disorder was received in July 2001.  During the 
course of this appeal, the applicable rating criteria for 
intervertebral disc syndrome were amended effective 
September 23, 2002.  67 Fed. Reg. 54,345-54,349 (Aug. 22, 
2002).  Shortly thereafter, these changes were incorporated 
into subsequent changes to the rating criteria applicable to 
the remaining diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
after, but not prior to, September 23, 2002, and September 
26, 2003, respectively.      

The 2002 amendments allow for IVDS to be evaluated based on 
incapacitating episodes or based on chronic orthopedic and 
neurologic manifestations combined.  The 2003 amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.        

The RO addressed both sets of amendments during the course of 
the appeal, and also provided the veteran with notice of the 
amendments in the statement of the case (SOC) and in the 
supplemental SOC (SSOCs).  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Prior to September 26, 2003, under Diagnostic Code 5292 
(limitation of motion of lumbar spine), severe limitation of 
motion warrants a 40 percent evaluation, moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
evaluation, and slight limitation of motion of the lumbar 
spine warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (in effect prior to September 26, 2003).   

The rating schedule applied prior to the September 2003 
amendments does not define a normal range of motion for the 
lumbar spine.  However, current regulations do establish 
normal ranges of motion for the thoracolumbar spine.  See 38 
C.F.R. § 4.71a, Plate V.  The supplementary information 
associated with the amended regulations state that the ranges 
of motion were based on medical guidelines in existence since 
1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, 
the Board will apply the most recent September 2003 
guidelines for ranges of motion of the spine to the old 
criteria.

The criteria for evaluating incapacitating episodes of IVDS 
under the September 2002 and September 2003 revisions are 
essentially the same, except that the diagnostic code for 
IVDS was changed from 5293 to 5243.  Thus, for clarity's 
sake, the Board will only analyze IVDS under the regulations 
prior to September 2002 and after September 2003.  

Prior to September 23, 2002, Diagnostic Code 5293, IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks and with intermittent 
relief, warrants a 40 percent evaluation.  Moderate 
intervertebral disc syndrome with recurring attacks warrants 
a 20 percent evaluation, mild IVDS warrants a 10 percent 
evaluation, and postoperative cured IVDS is noncompensable.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002).  

As of September 26, 2003, the amendments stipulate that the 
veteran's IVDS (preoperatively or postoperatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

As of September 26, 2003, IVDS can also be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5243 (in effect after 
September 26, 2003).  

The Board now turns to analysis of the evidence of record.  
The evidence of record is supportive of a higher 20 percent 
rating for the veteran's IVDS throughout the entire period 
under Diagnostic Code 5293, as written prior to the September 
23, 2002 amendments.  38 C.F.R. § 4.7.    

Specifically, the veteran underwent VA lumbar spine 
examinations in March 2002, October 2003, and March 2005.  
All three examiner documented recurrent attacks or "flare-
ups" of the veteran's IVDS that limited the veteran's 
ability to sleep, run, work, exercise, bend over, climb 
stairs, and lift objects.  The constant soreness and pain he 
reports due to his service-connected IVDS is exacerbated 
during these periods of flare-up that occur once a week for 
1-2 hours (see October 2003 VA examination report) or more 
recently 1-2 days a month (see March 2005 VA examination 
report).  



Resolving any doubt in the veteran's favor, his consistent 
reporting of "flare-ups" of his IVDS warrants a 20 percent 
evaluation for moderate, recurrent attacks of IVDS under 
Diagnostic Code 5293 (in effect prior to September 23, 
2002).  
38 C.F.R. § 4.3.  

However, the Board finds no basis to award a disability 
rating greater than 20 percent for the veteran's IVDS under 
any version of the rating criteria.  
38 C.F.R. § 4.7.  

Concerning this, prior to the September 2003 amendments, 
other diagnostic codes for lumbar spine disabilities provide 
for disability ratings beyond 20 percent.  However, the 
veteran does not contend, and the VA examinations of record 
do not establish - vertebral fracture (Diagnostic Code 5285); 
complete ankylosis of the lumbar spine (Diagnostic Code 
5286); favorable or unfavorable ankylosis of the lumbar spine 
(Diagnostic Code 5289); sacro-iliac injury (Diagnostic Code 
5294); or lumbosacral strain (Diagnostic Code 5295).  
Therefore, these diagnostic codes will not be applied.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  

Prior to the September 2002 and 2003 amendments for IVDS, 
the evidence does not support a rating higher than 20 
percent under Diagnostic Code 5293.  That is, although there 
is evidence of recurrent flare-ups of his IVDS, there are no 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
There was no evidence of muscle spasms, and his lower 
extremity reflexes were consistently normal.  Furthermore, 
there is no evidence of severe, recurring attacks with little 
intermittent relief.  The attacks only occur once a week to 
once a month according to the veteran himself.  The March 
2005 VA examiner indicated that between episodes, his 
functional ability is normal, with no limitations on lifting, 
walking, or climbing.  Likewise, the October 2003 examiner 
noted that although during flare-ups he could only engage in 
minimal activity, he still was able to work.  In fact, even 
the current 20 percent evaluation under this diagnostic code 
may be somewhat generous.    
 
The Board now turns to the new rating criteria in effect 
after September 2002 and September 2003.  Under these 
regulations, the IVDS is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

Under the September 2003 amendments, as to orthopedic 
manifestations of his IVDS, the evidence of record does not 
demonstrate a higher 40 percent evaluation in that there is 
no evidence of forward flexion of the thoracolumbar spine 30 
degrees or less.  Specifically, the range of motion in 
degrees recorded at VA examinations show, at most, only 
moderate limitation of lumbar spine motion.  
See report of October 2003 VA examination (65 degrees lumbar 
flexion) and report of March 2005 VA examination (75 degrees 
lumbar flexion).  

With regard to functional loss, the VA examination reports 
document back pain, fatigue, and additional limitation of 
motion during flare-ups and during prolonged sitting and 
lying down.  While significant, these factors of functional 
loss are more than adequately represented in the 20 percent 
rating assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 206.  

Under both the September 2002 and 2003 amendments, as to 
incapacitating episodes, the VA examinations of record do not 
reflect incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months which would support a higher 40 percent rating under 
Diagnostic Code 5243.  There is simply no evidence that his 
IVDS ever required bed rest prescribed by a physician.  In 
fact, aside from the VA examinations, the veteran has not 
mentioned receiving treatment for his IVDS.  In any event, 
even assuming that  "flare-ups" reported by the veteran are 
the same as incapacitating episodes, the number of "flare-
ups" the veteran experiences total less than four weeks 
during a year's period.        

In light of the above, the preponderance of the evidence 
supports a 20-percent disability rating, but no higher, for 
the veteran's service-connected IVDS under Diagnostic Code 
5293.  38 C.F.R. § 4.3.  

Fenderson Consideration

This 20 percent rating is effective throughout the entire 
appeal period from November 1, 2001 to the present.  
Fenderson, 12 Vet. App. at 126.  The Board adds it does not 
find that the veteran's service-connected IVDS should be 
increased for any other separate period based on the facts 
found during the appeal period.  Id. at 125-26.  
Since the effective date of his award, his IVDS disability 
has never been more severe than contemplated by the 20-
percent rating now assigned, so the Board cannot "stage" 
his rating for any separate period.  
                
Analysis - Higher Rating for Left Lower Extremity 
Radiculopathy

The RO also recently awarded the veteran a separate 10-
percent rating for radiculopathy of the left lower extremity 
associated with his IVDS, under 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a higher 40 percent 
rating; and severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy warrants a 60 percent rating.  
With complete paralysis of the sciatic nerve, which warrants 
an 80 percent rating, the foot dangles and drops, there is no 
active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a.  

The evidence of record does not reflect a higher rating above 
the current 10 percent assigned for the veteran's 
radiculopathy of the left lower extremity.  
38 C.F.R. § 4.7.  Specifically, VA examination reports dated 
in March 2002, October 2003, and March 2005 document the 
veteran's consistent complaints of left lower extremity 
numbness, radiculopathy, diminished sensation, and occasional 
weakness.  The veteran reported he experienced most of these 
symptoms on a daily basis.  See report of March 2002 VA 
examiner.  Objectively, however, although the examiners 
recorded some diminished sensation from the left calf to the 
left foot, all examiners assessed no weakness, no bowel or 
bladder impairment, normal reflexes, normal strength, a 
negative straight leg raise, and no mention of muscle atrophy 
or footdrop.  Absent objective evidence of these neurological 
factors, his disability is only mild in degree.  Therefore, 
the preponderance of the evidence is against a disability 
rating higher than 10 percent for his left lower extremity 
radiculopathy.  38 C.F.R. § 4.3.

Fenderson Consideration

This 10 percent rating is effective from the date the RO 
assigned (September 26, 2003) to the present.  Fenderson, 12 
Vet. App. at 126.  Since the effective date of his award, his 
radiculopathy disability has never been more severe than 
contemplated by the 10-percent rating now assigned, so the 
Board cannot "stage" his rating for any separate period.  



Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's disabilities markedly 
interfere with his ability to work, meaning above and beyond 
that contemplated by his separate schedular ratings.  See, 
too, 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  The March 
2005 VA examiner indicated the veteran's IVDS does not 
interfere with his occupation unless a 
flare-up occurs.  Furthermore, there is no evidence of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated 
for his disability by the regular rating schedule.  
VAOPGCPREC 6-96.  His evaluation and treatment primarily has 
been on an outpatient basis, not as an inpatient.


ORDER

A higher initial disability rating of 20 percent for IVDS of 
the lumbar spine is granted, subject to the laws and 
regulations governing the payment of VA compensation.

However, an initial disability rating higher than 10 percent 
for radiculopathy of the left lower extremity is denied.    



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


